DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on March 9, 2022.
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The watercraft and control system as claimed are not shown or suggested in the prior art because of the use of a watercraft that includes a detector and a digital controller, where said digital controller is configured to switch control from a detection signal from said detector to a satellite position signal from a satellite navigation receiver based on a prescribed distance between said watercraft and a stationary object being greater than a prescribed threshold.  The prior art also does not show or suggest the use of said watercraft including a digital controller that is configured to output a control command to a propulsion unit in order to maintain a prescribed distance between said watercraft and said stationary object such that said watercraft remains stationary with respect to said stationary object continuously during a time period from when a user input that activates a virtual anchor mode is received in response to a user selecting said stationary object until a user input that deactivates said virtual anchor mode is received.
The prior art as disclosed by Johnson et al. (US 2019/0361457 A1) shows the use of a watercraft that is comprised of a hull, a propulsion unit, a perimeter ranging system for detecting stationary objects that are spaced from said watercraft, and a navigation control system with a digital controller and a user interface, where said digital controller is configured to communicate with said perimeter ranging system in order to receive a detection signal from said detector.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





March 14, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617